Barker, J.
The plaintiff's erroneously assume that the transactions of their decedents with the defendant in 185.8 were loans to the society. The receipts given by its treasurer are to be construed in the light of the circumstances then existing, as shown by the agreed statement of facts, and particularly with the report of the committee charged with the liquidation of the debt of the society, and the vote authorizing them to solicit subscriptions and to cancel the debt on the terms therein proposed. So construed, it is plain that the sums for which the receipts were given were not loans, but gifts. The transaction was not the substitution of one set of creditors for another, but an extinguishment of the debt of the society. The vote that the subscribers might receive the amount of their subscriptions in pews, and that all sales of pews should be divided in proportion to the amount of subscriptions until the amount should be refunded, was not a promise to repay. It imposed no obligation upon the society, except to allow the subscribers to take pews, if they chose, and to apply, as agreed, the proceeds of any sale; and the terms of the receipt, referring to the vote, imposed no other or different obligation. The society was therefore not a debtor of the decedents, and was under no express or implied promise to pay money until it should become possessed of funds the proceeds of the sales of pews. No pews were thereafter sold, unless the sale of the meeting-house itself in 1889 was a sale of pews within the meaning of the vote. The society was organ*594ized in 1856, and the meeting-house built the next year. The pews were always personal property. St. 1855, c. 122. Those ■referred to in the vote had never been sold by the society when the vote was passed. Treating them, as against the society, as distinct articles of property, they were at most rights to use portions of the meeting-house for the purpose of attending public worship, and involved no ownership in the soil, the structure, or in any of its materials or furnishings. Wentworth v. First Parish in Canton, 3 Pick. 344. It is plain that these rights were not sold, but extinguished by the sale of the meeting-house. The defendant has not by that sale received money from the sale of pews.
The question remains whether the society is liable for having, by the sale of the meeting-house, put it beyond its power to allow the subscribers to take .the amount of their subscriptions in pews, or to divide among them the proceeds of the sales of pews. The agreed facts show no such liability. In the first place, the fact that the society, with the acquiescence of all the decedents, from 1883 discontinued all assessments upon pews, and thereafter relied for funds wholly upon voluntary subscriptions, allowing any subscribers to use the unsold pews, and abandoning all efforts to sell them, and that it continued this course until the sale of the meeting-house,, shows a voluntary abandonment for the benefit of the society, by the subscribers of 1858, of the rights given them by the vote and by their receipts. Again upon the proper construction of the transaction of 1858, all parties must be taken to have acted in view of the possibility, always present with a society maintaining a house for public worship, that circumstances might arise requiring them to sell or to rebuild, and that no one intended that such a course should be interfered with by the arrangement then made, or that the subscribers would thereupon have any right to complain, or to share in the proceeds of a sale of the meeting-house.

Judgment affirmed.